Title: To George Washington from Edmund Randolph, 11 March 1794
From: Randolph, Edmund
To: Washington, George


          
            [Philadelphia] Tuesday. 11. March. 1794.
          
          E. Randolph has the honor of informing the President of the U.S., that he saw Mr Brown,
            of the senate, from Kentucky, yesterday afternoon: that Mr Brown informed him, that
            O’Fallon’s letter in his possession, was the original; & that it was intercepted by
            one of his correspondents in going from O’Fallon to Capt. Herron. Mr Brown did not mention the name of Belli or Wilkinson, in connection with this
            letter; nor did E.R. mention either of them to him.
        